The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 9, 2015

                                      No. 04-14-00699-CR

                                    Jerimiah BAREFIELD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR6188A
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
        The court reporter’s notification of late record is NOTED. The reporter’s record is due
thirty (30) days from the date of this order. See Tex. R. App. P. 35.3 (c) (stating the appellate
court may extend the time for filing the reporter’s record if requested by the court reporter, and
each extension may not exceed 30 days in an ordinary appeal



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court